PHILLIPS, District Judge.
This appeal presents the same questions of law upon substantially the same state of facts which were considered and decided in United States Fidelity & Guaranty Company v. Centropolis Bank of Kansas City, Missouri, a Corporation, et al. (No. 7411; opinion filed February 9, 1927) 17 F.(2d) 913.
On the authority of that ease, the decree of the trial court is reversed, and the cause is remanded, with instructions to modify the decree and award the appellant a mandatory injunction, directing and commanding C. E. French, commissioner of finance, and H. F. Lawrence, deputy commissioner of finance, to allow the claim of the appellant against the assets of the Centropolis Bank of Kansas City, Mo., and to pay to the appellant dividends thereon, pro rata with the general creditors of the bank.
The costs of the appeal will be assessed equally against Jackson county and the commissioner of finance as liquidating officers of the bank.
It is so ordered.